Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0357340 A1 to Kamiyama et al. (Kamiyama).
As to claim 1, Kamiyama discloses, in one embodiment, an electronic pen cartridge (Figs. 8B, Par. 123), configured to be mounted on a mounting part (332) disposed in a pen-shaped casing (2) (Figs. 8B, Par. 123), the electronic pen cartridge comprising: 

a mounting adapter (38 and 382) interposed between the electronic pen main unit (331) and the mounting part (332) (Fig. 8B, Par. 123), wherein 
the electronic pen main unit includes, at an end part of the electronic pen main unit (331) that is opposite to the tip part in an axial center direction (331 part near 381a) (Fig. 8B), a first coupling part (331 part receiving 381a) configured to connect the mounting adapter (38) to the electronic pen main unit (331)in the axial center direction (Fig. 8B, Par. 124), and 
the mounting adapter (38) includes: 
at a first end part of the mounting adapter in the axial center direction (part near 381a) (Fig. 8B), a second coupling part (381a-part inserted into 331) connected to the first coupling part (331 part which receives 381a) of the electronic pen main unit (Fig. 8B, Par. 124), 
an elastic component (382) that, in a connected state in which the second coupling part (381a-part inserted into 331) is connected to the first coupling part (part receiving 381a) of the electronic pen main unit (Fig. 8B, Par. 124), causes a force to act between the mounting adapter (38, 381) and the electronic pen main unit (331) (Figs. 8B, Par. 128), the elastic force being exerted to separate the mounting adapter (38, 381) from the electronic pen main unit (331) in the axial center direction (Figs. 8B, Par. 128).

Kamiyama discloses, in another embodiment, a tip part (34Aa) configured to be capable of protruding outside from one opening part (2b) of the casing (2) (Figs. 1A, 1B, Par. 34); and at a second end part of the mounting adapter in the axial center direction (section of 5 near 43a) (Fig. 1A-1B, Par. 38), a third coupling part (43a) connected to the mounting part (43) of the casing (2) (Fig. 1A, 1B, Par. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified one embodiment of Kamiyama with another embodiment to enable efficient inputting operation as suggested by Kamiyama (Par. 56).
As to claims 13 and 16, see claim 1.
As to claim 2, Kamiyama discloses the second coupling part (381a-part inserted into 331) of the mounting adapter is connected to the first coupling part (331 part which receives 381a) of the electronic pen main unit (Fig. 8B, Par. 124) so as to be attachable and detachable (Par. 34), and the third coupling part (43a) of the mounting adapter  is connected to the mounting part (332, 43) of the casing so as to be attachable and detachable (Pars. 34, 124).  
As to claim 3, Kamiyama discloses the casing is a casing of a writing implement (Figs. 1A, 1B, 8B, Par. 34).  

As to claim 5, Kamiyama discloses the third coupling part (43a) of the mounting adapter has a configuration based on a configuration of the mounting part of the casing (332, 43) of the casing (2) of the writing implement (Fig. 1A, 1B, 8B, Pars. 38, 124) with the mounting adapter housed in the casing (2) and mounted on the mounting part (Fig. 1A, 1B, 8B, Pars. 38, 124).
As to claim 6, Kamiyama discloses the second coupling part (381a-part inserted into 331) of the mounting adapter (38) is provided at an end part of a rod-shaped component (381) (Fig. 1A, 1B, 8B, Par. 124), the elastic component (38) includes a coil spring (382) (Fig. 1A, 1B, 8B, Par. 124), and the coil spring (382) is disposed around the rod-shaped (381) component in a state of being elastically displaceable in an axial center direction of the rod- shaped component (Fig. 1A, 1B, 8B, Par. 124).  
As to claim 8, Kamiyama discloses the first coupling part (part receiving 381a) of the electronic pen main unit is connected to the second coupling part (381a-part inserted into 331) of the mounting adapter in a state of being displaceable to a side of the mounting adapter in the axial center direction (Fig. 8B, Par. 124) against the elastic force of the elastic component (382) (Fig. 8B, Par. 124), and the elastic component (382) of the mounting 36adapter plays a role of a shock absorber (Fig. 8B, Par. 124) when 
As to claim 9, Kamiyama discloses the electronic pen main unit includes a writing pressure detector (35A) that detects a pressure applied to the tip part of the electronic pen main unit in the axial center direction (Par. 51), and the elastic component (382) of the mounting adapter (38) is configured in such a manner as not to be elastically displaced within a range of the pressure in the axial center direction that is to be detected by the writing pressure detector (Fig. 8B, Pars. 124-125), and as to be elastically displaced when a pressure exceeding the range of the pressure in the axial center direction that is to be detected by the writing pressure detector is received (Fig. 8B, Par. 125).  
As to claim 17, see claim 9.
As to claim 11, Kamiyama discloses the interaction part (31) includes a resonant circuit including a coil (31) and a capacitor and performs transmission and reception of signals by making an electromagnetic coupling with the position detecting sensor (400) (Pars. 66, 91).  
As to claim 12, Kamiyama discloses the interaction part performs transmission and reception of signals by making a capacitive coupling with the position detecting sensor (400) (Pars. 66, 91).  
As to claim 14, Kamiyama discloses the electronic pen includes a knock mechanism (4) having the mounting part (43) (Figs. 1A-1B, Pars. 38-39), and the electronic pen cartridge is housed in the casing (Figs. 1A-1B, Pars. 38-39) through connection of the third coupling part (43a)of the mounting adapter of the electronic pen 
As to claim 15, Kamiyama discloses the knock mechanism has a configuration that allows a plurality of cartridge-type refills to selectively protrude and retract from the one opening part of the casing (Fig. 5, Pars. 83-84), and the electronic pen cartridge is employed as at least one of the plurality of cartridge-type refills (Fig. 5, Pars. 83-84).

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0357340 A1 to Kamiyama et al. (Kamiyama) and U.S. Patent Application Publication No. US. 2017/0308185 A1 to Eguchi. 
As to claim 7, Kamiyama does not expressly disclose the rod-shaped component includes a resin having elasticity that allows bending also in a direction intersecting the axial center direction.
Eguchi discloses the rod-shaped component includes a resin having elasticity that allows bending also in a direction intersecting the axial center direction (Fig. 11, Par. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Eguchi to have same permeability as a regular ballpoint pen core to thereby simplify manufacturing process as suggested by Eguchi (Par. 99).

Kamiyama does not expressly disclose the writing pressure detector has a micro-electro-mechanical system (MEMS) 
Eguchi discloses the writing pressure detector (150D) has a micro-electro-mechanical system (MEMS) (Par. 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Eguchi to save space by using a very small sensor as suggested by Eguchi (Par. 220).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0179434 A1 to Tanaka et al. discloses an electronic pen with multiple electronic pen components accommodated in the second hollow portion with an axial portion is put into first hollow portion of the housing via the opening of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692